Citation Nr: 1034001	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for malignant melanoma of the 
skin (also claimed as skin condition/lesions).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for malignant 
melanoma of the skin (also claimed as skin condition/lesions).  
In April 2008, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in January 2010.  The case is 
currently under the jurisdiction of the RO in Cleveland, Ohio.

In August 2010, the Veteran presented sworn testimony during a 
video conference hearing in Cleveland, Ohio, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

The issue of entitlement to service connection for prostate 
cancer, to include as due to ionizing radiation, has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Specifically, an August 2005 report 
of contact indicates that the Veteran wished to file a claim for 
service connection for prostate cancer.  As this issue has not 
been adjudicated by the AOJ, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.



REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for malignant melanoma.

The Veteran alleges that his malignant melanoma is due to in-
service sun exposure and/or exposure to ionizing radiation.  
Specifically, with respect to sun exposure, he claims that he 
spent much of his time in the Army outdoors in the sun and was 
treated for sunburns in service.  

A review of the Veteran's private treatment records indicates 
that he was treated for a malignant melanoma of the right scrotal 
area in early 1993.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the lay evidence showing in-service sun exposure, 
post-service medical evidence of a diagnosis of melanoma, and the 
Veteran's report that his melanoma is related to his sun exposure 
while on active duty service, the Board finds that an examination 
and medical nexus opinion are necessary in order to properly 
resolve the claim of entitlement to service connection for 
malignant melanoma.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); see also McLendon, supra.  

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to service connection for malignant melanoma 
must be remanded for a VA examination and nexus opinion.

Alternatively, the Veteran has claimed that his malignant 
melanoma is the result of exposure to ionizing radiation.  
Specifically, he claims that he was exposed to radiation while in 
chemical school in November or December 1950.  He claims that he 
worked with radioactive devices and was regularly tested for 
radiation exposure with Geiger counters.  See Radiation Dose 
Assessment Questionnaire, May 2007.  In a September 2007 letter, 
the RO was informed by the U.S. Army Center for Health Promotion 
and Preventive Medicine that the U.S. Army Dosimetry Center 
(USADC), which maintains historical records of Army occupational 
radiation exposure, had no records for the Veteran.  However, as 
the USADC only maintains records beginning in mid-1954, it is not 
clear that such a negative response necessarily reflects that the 
Veteran was not exposed to radiation in service in 1950.  There 
is no indication in the record that the RO made any further 
attempts to obtain any records prior to mid-1954.  On remand, the 
AMC should attempt to obtain any information regarding the 
Veteran's possible in-service radiation exposure prior to 1954.

Further, at his April 2010 hearing, the Veteran testified that he 
had received treatment at the VA Medical Center (VAMC) in 
Cleveland, Ohio.  Specifically, he indicated that he had been 
treated for skin problems prior to his 1993 diagnosis of 
malignant melanoma.  However, the claims file does not contain 
any VA treatment records.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 to associate all relevant 
records in VA's possession with the claims file of a veteran.  
See 38 C.F.R. § 3.159 (2009).  As such, the AMC must obtain any 
treatment records from the Cleveland VAMC and/or any other VA 
facility identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
any VA treatment records from the VAMC in 
Cleveland, Ohio, and any other VA facilities 
identified by the Veteran, beginning with the 
earliest date identified by the Veteran (or 
in the absence of his response to an inquiry 
for this information, from October 1952 to 
the present at the Cleveland, Ohio, VA 
facility.

2.  Undertake any necessary development to 
verify the Veteran's alleged in-service 
occupational radiation exposure, including 
contacting the Proponency Office for 
Preventive Medicine - San Antonio in Houston, 
Texas or other appropriate agency.  Any 
additional action necessary for verification 
of in-service radiation exposure, including 
follow-up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information leads to 
negative results, the AMC should notify the 
Veteran and his representative of this fact, 
explain the efforts taken to obtain this 
information and describe any further action 
to be taken.  This must be noted in the 
claims file.

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
malignant melanoma.  The examiner must review 
pertinent documents in the Veteran's claims 
file in conjunction with the examination.  
The examiner should also obtain a full 
history from the Veteran as to in-service and 
post-service sun exposure.  This also must be 
noted in the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
malignant melanoma was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including in-
service sun exposure.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to service connection for malignant melanoma 
should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

